                                          Case 3:19-cv-07937-EMC Document 15 Filed 01/22/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES CHRISTOPHER REED,                            Case No. 19-cv-07937-EMC
                                   8                      Plaintiff,
                                                                                              ORDER OF DISMISSAL
                                   9                v.
                                                                                              Docket No. 12
                                  10     CALIFORNIA DEPARTMENT OF
                                         CORRECTIONS, et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                         I.      INTRODUCTION

                                  15             Charles Christopher Reed, a prisoner at the Salinas Valley State Prison, filed this pro se

                                  16   civil rights action under 42 U.S.C. § 1983 to complain about events and omissions at the prison.

                                  17   The Court dismissed the complaint with leave to amend, and later dismissed the amended

                                  18   complaint with leave to amend, so that Mr. Reed could cure several pleading deficiencies. He

                                  19   then filed a second amended complaint, which is now before the Court for review under 28 U.S.C.

                                  20   § 1915.

                                  21                                         II.      BACKGROUND

                                  22             Mr. Reed alleges the following in his second amended complaint. On April 22, 2019, he

                                  23   was an assigned “vegetable worker” in the Salinas Valley main kitchen, where there was no “lead

                                  24   man” assigned to the vegetable room. Docket No. 12 at 2. On that day, one of Mr. Reed’s duties

                                  25   was to cut cucumbers; he chose a meat slicer to perform the task. Docket No. 12 at 3. (In his

                                  26   amended complaint, Mr. Reed alleged that he chose to use the meat slicer instead of a knife for the

                                  27   task. Docket No. 10 at 1.) “The slicer was fully functioning.” Docket No. 12 at 3. Mr. Reed

                                  28   sliced the first bunch of cucumbers without incident. Then, he “cut the side of [his] finger
                                          Case 3:19-cv-07937-EMC Document 15 Filed 01/22/21 Page 2 of 5




                                   1   immediately as [he] started the second bunch.” Id. He went to the infirmary for treatment; the

                                   2   infirmary staff was unable to re-attach the portion of his finger that he had sliced off. Mr. Reed

                                   3   returned to work, but was told he could not work anymore at that point, and was told to fill out a

                                   4   worker’s compensation form. He filled out the form and eventually learned that the “department”

                                   5   was not insured so he would not receive compensation but could receive medical visits. Id.

                                   6                                        III.      DISCUSSION

                                   7          A federal court must engage in a preliminary screening of any case in which a prisoner

                                   8   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28

                                   9   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any

                                  10   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or

                                  11   seek monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b).

                                  12   Pro se pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d
Northern District of California
 United States District Court




                                  13   696, 699 (9th Cir. 1990).

                                  14          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  15   right secured by the Constitution or laws of the United States was violated and (2) that the

                                  16   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                  17   U.S. 42, 48 (1988).

                                  18          The Constitution does not mandate comfortable prisons, but neither does it permit

                                  19   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a prisoner

                                  20   receives in prison and the conditions under which he is confined are subject to scrutiny under the

                                  21   Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993). The Eighth Amendment

                                  22   imposes duties on prison officials to provide prisoners with the basic necessities of life, such as

                                  23   food, clothing, shelter, sanitation, medical care, and personal safety. See Farmer, 511 U.S. at 832.

                                  24   A plaintiff alleging that conditions of confinement amount to cruel and unusual punishment

                                  25   prohibited by the Eighth Amendment must satisfy a two-prong test. Wilson v. Seiter, 501 U.S.

                                  26   294, 298 (1991). First, a plaintiff must satisfy an objective test showing that “he is incarcerated

                                  27   under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834. In

                                  28   determining whether a deprivation of a basic necessity is sufficiently serious to satisfy the
                                                                                         2
                                          Case 3:19-cv-07937-EMC Document 15 Filed 01/22/21 Page 3 of 5




                                   1   objective component of an Eighth Amendment claim, courts consider the circumstances, nature,

                                   2   and duration of the deprivation. See Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000).

                                   3   Second, the plaintiff must show that the prison official inflicted the deprivation with a

                                   4   “sufficiently culpable state of mind,” that is, with “deliberate indifference” to his health or safety.

                                   5   Farmer, 511 U.S. at 834. The deliberate indifference standard requires that the official know of

                                   6   and disregard an excessive risk to inmate health or safety. See id. at 837. The official must both

                                   7   be aware of facts from which the inference could be drawn that a substantial risk of serious harm

                                   8   exists, and he must also draw the inference. See id.

                                   9          “[T]he Eighth Amendment is implicated in the prison work context only when a prisoner

                                  10   employee alleges that a prison official compelled him to ‘perform physical labor which [was]

                                  11   beyond [his] strength, endanger[ed his life] or health, or cause[d] undue pain.’” Morgan v.

                                  12   Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006) (quoting Berry v. Bunnell, 39 F.3d 1056, 1057
Northern District of California
 United States District Court




                                  13   (9th Cir.1994) (per curiam)); see also Wallis v. Baldwin, 70 F.3d 1074 (9th Cir.1995) (analyzing

                                  14   under the Eighth Amendment a prisoner's claim that his health was endangered when he was

                                  15   forced to remove asbestos without protective gear).

                                  16          The second amended complaint fails to state a claim for an Eighth Amendment violation,

                                  17   as both prongs of an Eighth Amendment claim are missing. Using a meat slicer, especially one

                                  18   that is not alleged to have been broken or defective, does not amount to an objectively serious

                                  19   condition. Compare Osolinski v. Kane, 92 F.3d 934, 936 (9th Cir. 1996) (defective prison oven,

                                  20   by itself, does not create objectively insufficiently humane condition in violation of the Eighth

                                  21   Amendment), and id. at 938 (noting that “minor safety hazards were found not to violate the

                                  22   Eighth Amendment” in earlier cases involving the existence of a greasy staircase which caused a

                                  23   prisoner to slip and fall, the failure to repair leaking dishwasher which resulted in a pool of soapy

                                  24   water in which prisoner slipped, and a slippery kitchen floor), with Morgan, 465 F.3d at 1044,

                                  25   1046 (summary judgment on Eighth Amendment claim properly denied in case brought by

                                  26   prisoner whose thumb was torn off by a printing press that was known to have loose chains that

                                  27   “caused the press to buck and shake”), and Wallis v. Baldwin, 70 F.3d 1074, 1076-77 (9th Cir.

                                  28   1995) (requiring inmates to clean from attic material known to contain dangerous asbestos without
                                                                                          3
                                          Case 3:19-cv-07937-EMC Document 15 Filed 01/22/21 Page 4 of 5




                                   1   protective gear demonstrated deliberate indifference). Several months ago, in dismissing the

                                   2   amended complaint, the Court explained that Mr. Reed had not, for example, alleged that the slicer

                                   3   was broken, or that supervisors knew it was broken, or that he was compelled to use the slicer.

                                   4   Docket No. 11 at 2. Mr. Reed thereafter added no facts to the description of the event in his

                                   5   second amended complaint, and simply stated again that he used slicer and cut his finger while

                                   6   doing so. His allegation that he cut his finger after cutting one bunch of cucumbers without

                                   7   incident does not suggest there was a problem with the slicer. Mr. Reed does not allege an

                                   8   objectively serious condition necessary for an Eighth Amendment claim.

                                   9           The second amended complaint also does not allege that any prison official acted with the

                                  10   requisite mental state of deliberate indifference, i.e., that a prison official knew of and disregarded

                                  11   an excessive risk to Mr. Reed’s health or safety. See Farmer, 511 U.S. at 837. Indeed, Mr.

                                  12   Reed’s allegations indicate that there was no lead man that day and that Mr. Reed chose to the use
Northern District of California
 United States District Court




                                  13   the slicer over a knife that was available. He has not identified any wrongdoing by any prison

                                  14   official.

                                  15           Further leave to amend will not be granted because it would be futile. The court dismissed

                                  16   the complaint and the amended complaint with leave to amend, explaining both times that Mr.

                                  17   Reed had failed to allege an objectively serious condition or deliberate indifference by any prison

                                  18   official that was necessary to state a claim for an Eighth Amendment violation. See Docket Nos.

                                  19   9, 11. In light of his inability or unwillingness to cure these problems when earlier instructed to

                                  20   do so, there is no reason to believe that Mr. Reed would be able to cure these problems in a third

                                  21   amended complaint.

                                  22           Mr. Reed does not allege any facts suggesting that anyone was deliberately indifferent to

                                  23   his serious medical needs in the treatment he received after he cut his finger. The later denial of

                                  24   worker’s compensation benefits for Mr. Reed does not amount to a constitutional violation that is

                                  25   a necessary element of a claim for relief under §1983. The denial of worker’s compensation

                                  26   benefits might give rise to a state law claim, but such a claim must be pursued in state court

                                  27   because no claim is stated that would give the federal court original jurisdiction over this action.

                                  28
                                                                                          4
                                          Case 3:19-cv-07937-EMC Document 15 Filed 01/22/21 Page 5 of 5




                                   1                                       IV.      CONCLUSION

                                   2           This action is dismissed for failure to state a claim upon which relief may be granted. The

                                   3   Clerk shall close the file.

                                   4

                                   5           IT IS SO ORDERED.

                                   6

                                   7   Dated: January 22, 2021

                                   8
                                   9                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        5
